Citation Nr: 0937179	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1943 to November 1944.  He died in May 2006.  The 
appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The May 2006 death certificate lists Alzheimer's dementia 
as the Veteran's sole cause of death.  

2.  At the time of his death, the Veteran had established 
service connection for severe bilateral hearing loss, with a 
100 percent disability rating.  

3.  There is competent evidence specifically discounting the 
notion that the Veteran's hearing loss disability caused or 
materially contributed to his death.  

4.  There also is no competent evidence linking the Veteran's 
death in any way to his military service - including his 
Alzheimer's dementia.

CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.302, 3.303, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme 
Court made clear that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing 
whether, based on the facts of each case, the error was 
outcome determinative.  The Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 
3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it 
imposed an unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why the 
error was harmless, rather than requiring the pleading-party 
appellant to show the error was harmful.  Id., at 1705-06.  
The Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit recently vacated and 
remanded the Veterans Court's holding in Vazquez-Flores, as 
well as a related case, Schultz v. Peake, No. 03-1235, 2008 
WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 
38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in 
some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Vazquez-Flores v. 
Shinseki, 2009 WL 2835434, at 10.

However, the Veterans Court's other holdings in Vazquez-
Flores appear to be intact, that is, regarding the above 
discussion of prejudicial deficiencies in timing or content 
of VCAA notice.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
July 2006.  This letter informed her of the evidence required 
to substantiate her claim, and of her and VA's respective 
responsibilities in obtaining supporting evidence.  The June 
2007 letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  Of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the appellant's claim in the July 2008 SSOC 
- including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

Another recent Court decision, Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), held that for Dependency and 
Indemnity Compensation (DIC) benefits - including cause-of-
death claims, VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service connected.  

Here, the Board acknowledges the appellant has not received a 
VCAA notice letter meeting these standards enunciated in 
Hupp, but this is nonprejudicial because:  (1) based on the 
communications sent to her over the course of this appeal, 
she clearly has actual knowledge of the evidence she is 
required to submit; and (2) based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, she reasonably understands from the notices provided 
what was needed.  She has submitted numerous statements 
indicating why she believes that the Veteran's death was 
related to his service-connected hearing loss.  Based upon 
these statements, it is clear that she was aware what the 
Veteran's service-connected disabilities were, and that she 
was required to submit evidence in support of a finding that 
his death was related to a service-connected disability.

Specifically, the appellant clearly showed actual knowledge 
of the evidence required to substantiate her claim.  Indeed, 
her representative's September 2009 informal hearing 
presentation demonstrates knowledge of the conditions the 
Veteran was service connected for while alive, even noting 
that the Veteran's service-connected hearing loss was 
assigned an increased rating of 100 percent in 2005.  In 
addition, all VCAA notices provided by VA were clear and 
pertinent to the appellant's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  So, overall, she was afforded a 
meaningful opportunity to participate in the adjudication of 
the appellant's claim.  See Overton, 20 Vet. App. at 435.  
And significantly, there is no allegation or evidence that 
the content error affected the essential fairness of the 
adjudication of the claim.  Therefore, the presumption of 
prejudice due to a content error for the appellant's cause of 
death claim has been rebutted.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records and identified private treatment 
records.  And the appellant has submitted private medical 
records and his death certificate.  Significantly, VA has 
already obtained a medical opinion with respect to the 
appellant's cause-of-death claim.  See DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, No. 
07-7174 (Fed. Cir. Mar. 28, 2008) (holding that in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim).  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Entitlement to Service Connection for Cause of Death

The Veteran died on May [redacted], 2006.  The death certificate 
lists Alzheimer's Dementia as the Veteran's sole cause of 
death.  The appellant asserts that as a result of the hearing 
loss he developed in-service, and "[b]ecause of this 
condition, he withdrew himself from everything and this 
caused his dementia.  Had he not lost his hearing while 
serving his Country, he would have had a longer and better 
life."  See June 2006 claim.  In essence, she asserts that 
due to the severity of his hearing loss, the Veteran 
developed depression, as a result of which his death was 
hastened.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  The 
law provides Dependency and Indemnity Compensation (DIC) 
benefits for a spouse of a Veteran who dies from a service- 
connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  A 
service- connected disability is one which was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  The death of 
a Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (2008).

A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b) (2008).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (2008).

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of his death, the Veteran was service-connected 
for otosclerosis, residuals of stapes surgery, left, with 
severe bilateral hearing loss, rated as 100 percent 
disabling, effective from April 14, 2005.

A letter by a treating physician, Dr. L.G., dated in August 
2006, noted that prior to his death, he was being treated for 
dementia and gait ataxia, severe and progressive loss of 
memory involving multiple cognitive spheres, impulsivity and 
behavioral issues, and suffered from frequent falls.  He also 
had severe hearing loss.  Dr. L.G. added that the Veteran's 
physical capacity had diminished greatly, such that he 
required total care from his wife since December 2005, 
although this deterioration in health was not attributed to 
any particular disability.  In addition, an April 2006 VA 
treatment record stated that the Veteran had ongoing problems 
with dementia, hearing loss, hypothyroidism, and 
hyperlipidemia.  Another VA treatment record from later that 
month indicated that the Veteran's condition was worsening, 
as the appellant could no longer manage care of her husband, 
and required long term and custodial care.

Another treating physician, Dr. N.B., in a letter dated in 
January 2007, provides evidence supporting the appellant's 
claim.  Dr. N.B. stated that the Veteran "had severe hearing 
loss which contributed to social isolation, depression and 
dementia.  I believe this contributed to his rapid decline 
and death in 2005."  

In marked contrast, the November 2007 VA compensation 
examiner offered a negative opinion specifically discounting 
the notion that the Veteran's hearing loss caused his 
depression, and that his hearing loss was thereby a cause or 
material contribution to his death. The examiner reasoned 
that the Veteran's hearing loss existed for many years, prior 
to the first notation of depression in 2003.  In addition, 
the VA examiner opined that the immediate or primary cause of 
death was due to an underlying kidney failure and/or 
infection, or else due to the progression of Alzheimer's 
disease by itself.  It was noted that he had almost reached 
the end of median survival of Alzheimer's disease of 4-6 
years, as the Veteran had already had dementia for 6 years at 
the time of death.  Finally, the examiner stated, "[t]he 
change of mood noted a month prior to demise is more likely a 
sign of infection, heart disease, or kidney failure than 
depression because of its sudden onset."  The VA 
compensation physician recorded that the claims file was 
reviewed, including private medical records and service 
treatment records (STRs) in making the opinion.

Thus, the Board is faced with conflicting medical opinions.  
In a precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value 
of reviewing the claims file.  The Court holds that claims 
file review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for private 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure had 
compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board finds that the November 2007 VA compensation 
opinion is more probative than the conflicting opinion of Dr. 
N.B.  This VA compensation physician's opinion is highly 
probative evidence against the appellant's claim since it is 
well reasoned, and based on consideration of the relevant 
medical and other history.  So the opinion has the proper 
factual foundation and predicate in the record.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  On the other hand, the basis of Dr. N.B.'s opinion 
is unclear, and was not based upon a review of all the 
medical records in the claims file, diminishing the probative 
value of the private opinion.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  As discussed above, under 
Neives-Rodriguez, the failure to review the claims file would 
not be sufficient, by itself, to assign lesser probative 
value to Dr. N.B.'s opinion.  Nonetheless, there is no 
articulated rationale as to why the Veteran's severe hearing 
loss contributed to his social isolation, depression and 
dementia, and ultimately constituted a contributing factor to 
his death.  Rather, the statement is conclusory, with no 
citation to any particular medical findings.  Further, there 
is no explanation made for the fact that the Veteran's 
hearing loss developed and existed for many years, or to 
otherwise negate the possibility that his Alzheimer's 
dementia naturally progressed by itself.  

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, and 
specifically to his service-connected disability of hearing 
loss.  However, as a layperson, the appellant is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, the Board finds that the preponderance of 
the evidence weighs against a finding that the Veteran's 
death was related to his service-connected hearing loss.

Therefore, the Board turns to the question of whether the 
Veteran's Alzheimer's dementia was otherwise related to his 
period of active service.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 
2006).  Under 38 C.F.R. § 4.125(a) (2008), for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  

The Veteran clearly had Alzheimer's dementia at the time of 
his death, as this was the immediate cause of death.  
However, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of Alzheimer's 
dementia disorder during service, providing highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Likewise, there is no evidence of any psychotic 
symptoms within a year of separation from service, precluding 
presumptive service connection.  

Consequently, the determinative issue is whether his 
Alzheimer's dementia is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Here there is no such competent 
evidence etiologically linking his Alzheimer's dementia to 
service.  

Moreover, there is no contention by the appellant, let alone 
documentation in the record, of the existence of the 
Veteran's Alzheimer's dementia prior to six years before his 
death, so dating back to approximately 2000, many years after 
the Veteran's separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).
Therefore, the Board finds that service connection for the 
cause of the Veteran's death is also not warranted upon 
direct causation, for Alzheimer's dementia.

In sum, the evidence shows that the Veteran developed 
Alzheimer's dementia many years after service, which then led 
to his death.  This fatal condition was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the Veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for cause of death is 
denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


